    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    In re:

    Robert Trick                                                           Case No. 19-10829-CGM
                                                                           Chapter 13
                                        Debtor(s).
    ------------------------------------------------------------------x


                                         LOSS-MITIGATION ORDER

A Loss Mitigation Request1 was filed by the

           X Debtor on May 14, 2019;
           □ Creditor on [Date] _____________, 20__;
           □ The Court raised the possibility of Loss Mitigation on [Date] __________, 20__.

Pursuant to the Loss Mitigation Program Procedures, the parties have had notice and an
opportunity to object. Upon the foregoing, it is hereby
        ORDERED, that the following parties (collectively, the “Loss Mitigation Parties”) are
directed to participate in Loss Mitigation on Loan ending in 6783

           1. The Debtor, Robert Trick; and

           2. The Creditor, BSI Financial Services – 314 S. Franklin Street, Titusville, PA 16354
           with respect to 2600 Henry Hudson Pkwy E. #4A, Bronx, NY 10463

     ORDERED, that the Loss Mitigation Parties shall comply with the Southern District of
New York Loss Mitigation Program Procedures; and it is further

           ORDERED, that the Loss Mitigation Parties shall observe the following deadlines:

           1. Within 7 days of the entry of this Order:

                 o Service of this Order: The Loss Mitigation Party seeking Loss Mitigation shall
                    serve this Order upon the other Loss Mitigation Parties and any additional
                    parties that were served with the Loss Mitigation Request. Upon service of this
                    Order, an affidavit of service shall be filed with the Court.
           2. Within 7 days of the service of the Loss Mitigation Order:


1
 Unless otherwise provided herein, all capitalized terms are defined in the Southern District of New York’s Loss
Mitigation Program Procedures.
                                                                                                        Page 1 of 4
                 o Designation of Contact Persons: Each Loss Mitigation Party shall designate
                   contact persons and disclose contact information, unless this information has
                   been previously provided. As part of this obligation, the Creditor shall furnish
                   each Loss Mitigation Party with written notice of the name, address and direct
                   telephone number of the person who has full settlement authority on the loan in
                   question as well as the attorney or law firm representing the Creditor in the Loss
                   Mitigation; and

                 o Creditor Loss Mitigation Affidavit: The Creditor shall serve upon the Debtor
                   and Debtor’s attorney a request for information using the “Creditor Loss
                   Mitigation Affidavit”2 form and shall file the “Creditor Loss Mitigation
                   Affidavit” form and proof of service of same on the Court’s Electronic Case
                   Filing System (ECF). The Creditor may designate its contact and attorney in
                   the “Creditor Loss Mitigation Affidavit.”

        3. Within 14 days of the service of the Creditor Loss Mitigation Affidavit:

                 o Debtor Loss Mitigation Affidavit: The Debtor shall serve upon the Creditor
                   all documents requested in a response to Creditor’s request for information
                   using the “Debtor Loss Mitigation Affidavit” and Debtor shall file proof of
                   service of said documents using the “Debtor Loss Mitigation Affidavit” on
                   ECF. All documents shall be sent in one complete package and served upon
                   the Creditor’s designated contact person and the Creditor’s attorney.

        4. Within 21 days of the service of the Debtor Loss Mitigation Affidavit:

                 o Conference Call: The Loss Mitigation Parties and their attorneys shall
                   participate in a conference call to discuss the status of Loss Mitigation.

                 o Second Creditor Loss Mitigation Affidavit (if any): The Creditor shall file
                   on ECF and serve upon the Debtor and Debtor’s counsel a second “Creditor
                   Loss Mitigation Affidavit” setting forth any additional financial documents
                   required from the debtor(s), including, if applicable, a detailed description of
                   any inconsistencies found by the Creditor in the Debtor’s documents that
                   requires further clarification and the clarification required, together with an
                   affidavit of service for same. Failure to timely file the “Creditor Loss
                   Mitigation Affidavit” requesting additional documents or explanations of
                   inconsistences, if any, may result in the Creditor waiving its right to obtain
                   addition financial information from the Debtor and said Creditor may be
                   required to accept the Debtor’s representations regarding income or other
                   financial matters;

        5. Within 14 days of the service of the Second Creditor Loss Mitigation Affidavit:


2
 Italicized words in quotations indicate that there is a form by the same name on the Bankruptcy Court’s website.
These forms shall be used whenever applicable.
                                                                                                         Page 2 of 4
      o Second Debtor Loss Mitigation Affidavit (if any): The Debtor shall provide
        any requested information to the Creditor and file on ECF a second “Debtor
        Loss Mitigation Affidavit” demonstrating service of same upon the Creditor.

6. Within 60 days of the service of the Loss Mitigation Order:

      o Second Conference Call: The Loss Mitigation Parties and their attorneys shall
        participate in a second conference call if any documents remain outstanding.

      o Status Report: The Loss Mitigation Parties shall file a status report in the form
        of a letter evidencing compliance with this Order and updating the Court on the
        status of the Loss Mitigation and summarizing the conference call.

7. Within 75 days of service of the Loss Mitigation Order:

      o Status Conference: The first status conference shall be held in this case on
        August 15, 2019 at 9:30AM at the United States Bankruptcy Court located at
        United States Bankruptcy Court SDNY-Manhattan, One Bowling Green
        New York, NY 10004-1408 – Court Room 621 (the “Initial Status
        Conference”). The Loss Mitigation Parties shall appear at the Status Conference
        and provide the Court with a verbal Status Report. The Initial Status
        Conference cannot be adjourned without permission of the Court and consent
        of the other Loss Mitigation Parties.

          ▪   If the Debtor has failed to provide any and all of the requested documents
              prior to the Initial Status Conference, the Debtor shall appear at the Initial
              Status Conference with said documents or be prepared to testify as to why
              the Debtor has failed to provide them.

          ▪   Should Debtor fail to provide to the Creditor all requested documentation
              as required by the Creditor’s First and/or Second Loss Mitigation Affidavits
              by the Initial Status Conference, the Creditor may seek termination of Loss
              Mitigation at the Initial Status Conference, provided that the Creditor files
              a “Request to Terminate Loss Mitigation” at least seven (7) days prior to
              the Initial Status Conference in accordance with the Loss Mitigation
              Program Procedures.

          ▪   At the Initial Status Conference, the Court may consider a Settlement
              reached by the Loss Mitigation Parties, or may adjourn the Initial Status
              Conference, as necessary.

8. Within 30 days of the Initial Status Conference:

      o Creditor Status Report: The Creditor shall file a status report indicating
        whether or not the Debtor is entitled to a loan modification. If a modification
        is offered, this status report shall set forth the terms and conditions thereof. If

                                                                                  Page 3 of 4
                    no determination has been made upon this loan, the status report shall include
                    the name and phone number of the underwriter reviewing the file and the exact
                    level of review of the loan. Failure to do so may result in the Court scheduling
                    a date for Creditor, by a representative of same with full settlement and
                    negotiation authority, to appear before it to explain why it has not provided to
                    the Debtor with such information.

                       ▪   Appearance of Bank Representative: Should a representative of the
                           Creditor be required to appear at any time during the Loss Mitigation,
                           the Creditor shall file a letter designating the agent appearing before the
                           Court upon ECF.
And it is further

        ORDERED, that any matters that are currently pending between the Loss Mitigation
Parties may be adjourned by the Court to the date of the Initial Status Conference to the extent
those matters concern (1) relief from the automatic stay, (2) objection to the allowance of a proof
of claim, (3) reduction, reclassification or avoidance of a lien, (4) valuation of a Loan or Property,
(5) objection to confirmation of a plan of reorganization; or (6) any other matter so scheduled by
the Court.

        ORDERED that in a chapter 7 case, the entry of this Order automatically defers the entry
 of an order granting the Debtor’s discharge until one day after an “Order Terminating Loss
 Mitigation and Final Report” is filed pursuant to Federal Rule of Bankruptcy Procedure
 4004(c)(2). The time to object to the Debtor’s discharge or the dischargeability of a debt is
 NOT extended by this Order; and it is further

        ORDERED, that the time for each Creditor that is a Loss Mitigation Party in this case to
file an objection to a plan of reorganization shall be extended until 14 days after the filing of an
“Order          Terminating         Loss        Mitigation       and         Final         Report.”




                                                                                            Page 4 of 4
